Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Amendment
This office action is responsive to the amendment filed on 03/22/2022.  As directed by the amendment claim 8 is/are canceled, claims 10, 12, 19 and 21 are amended. Claims  2-7 and 9-27 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Francesco Sardone  was called for an interview on 04/21/2022 to discuss possible Examiner's amendments as follows: 
(a)	Amend the independent claim-2 to add the subject matter of claim-5 and cancel that claim.
(b)	Amend the independent claim-10 to add part of the subject matter from claim-14. 
The added limitations to those claims will make them equivalent to claim-19, which is considered allowable over the prior arts of record.   
Applicant agreed with those proposals, however decided to draft the amendment to the claims for their client’s approval.
Applicant has sent a copy of the Examiner proposed amendment on 05/02/2022. A copy of that amendment is attached with this office action for reference, the name of the attached file is: 17321874-Examiner_Amendment.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 2-4, 6, 7 and 9-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record US 20080287963 A1 by Rogers et al. discloses an apparatus for laparoscopic surgery, which have a movable platform with positioning mechanism. The positioning mechanism includes a vertical post and two pivotable arm connected sequentially to from that vertical post, an head assembly coupled to the distal most pivotable arm. The head comprises a tool coupler where plurality of tool controllers can be selectively connected.  
Rogers further discloses the tool controllers different support tool assemblies, wherein the tool assemblies include plurality of coupled guides which are configured for off-axis articulation of the tool assembly. The distal end of the articulating assemblies are configured for supporting an end effector and a camera assembly.
However Rogers does not disclose or suggest the articulating mechanism of the tool assemblies comprise three different sections, each of them consist of plurality of couple guides, and the three sections are arranged sequentially, so that each section can articulate relatively with respect to other sections. 
The other cited prior arts of record discloses some aspects of the surgical apparatus, however as a whole none of the prior arts, individually or in combination discloses or suggest an assembly which reads on the missing elements of the Rogers’s disclosure. For these reasons the claims are deemed allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 20090171374 A1) by OMORI discloses a medical manipulator and a medical robotic system, wherein a joint shaft, and a distal-end working unit is supported by the manipulator.
(US 20140107665 A1) by Shellenberger et al. discloses a surgical system includes an instrument driver having a distal end position able in a body cavity and a user input device.
(US 20090024141 A1) by Stahler et al. discloses a robotic system which includes an apparatus for controllably rotating a tool or adapter coupled to a distal portion of a medical instrument such as a catheter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792